Exhibit 10.3

 

 

 

CREDIT AGREEMENT

dated as of

September 7, 2016,

among

UNIVERSAL ACQUISITION CO.,

(which on the Effective Date shall be merged with and into EMC Corporation, with
EMC Corporation surviving such merger and being contributed to the Company as a
wholly-owned subsidiary of the Company) as Borrower,

The Lenders Party Hereto,

JPMorgan Chase Bank, N.A.,

as Administrative Agent and Collateral Agent,

JPMORGAN CHASE BANK, N.A., CREDIT SUISSE SECURITIES (USA) LLC, BANK OF AMERICA,
N.A., BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC., GOLDMAN SACHS BANK USA,
DEUTSCHE BANK SECURITIES INC. AND RBC CAPITAL MARKETS

as Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS

  

SECTION 1.01

  Defined Terms      1   

SECTION 1.02

  Classification of Loans and Borrowings      17   

SECTION 1.03

  Terms Generally      17   

SECTION 1.04

  Accounting Terms; GAAP      18   

SECTION 1.05

  Effectuation of Transactions      18   

SECTION 1.06

  Currency Translation; Rates      18   

ARTICLE II

  

THE CREDITS

  

SECTION 2.01

  Commitments      18   

SECTION 2.02

  Loans and Borrowings      18   

SECTION 2.03

  Requests for Borrowings      19   

SECTION 2.04

  [Reserved]      19   

SECTION 2.05

  [Reserved]      19   

SECTION 2.06

  Funding of Borrowings      19   

SECTION 2.07

  Interest Elections      20   

SECTION 2.08

  Termination and Reduction of Commitments      21   

SECTION 2.09

  Repayment of Loans; Evidence of Debt      21   

SECTION 2.10

  [Reserved]      21   

SECTION 2.11

  Prepayment of Loans      22   

SECTION 2.12

  Fees      22   

SECTION 2.13

  Interest      23   

SECTION 2.14

  Alternate Rate of Interest      23   

SECTION 2.15

  Increased Costs      24   

SECTION 2.16

  Break Funding Payments      25   

SECTION 2.17

  Taxes      25   

SECTION 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      28   

SECTION 2.19

  Mitigation Obligations; Replacement of Lenders      29   

SECTION 2.20

  [Reserved]      29   

SECTION 2.21

  Refinancing Amendments      29   

SECTION 2.22

  Defaulting Lenders      30   

SECTION 2.23

  Illegality      31   

SECTION 2.24

  Loan Modification Offers      31   

ARTICLE III

  

REPRESENTATIONS AND WARRANTIES

  

SECTION 3.01

  Organization; Powers      32   

SECTION 3.02

  Authorization; Enforceability      32   

SECTION 3.03

  Governmental Approvals; No Conflicts      32   

SECTION 3.04

  [Reserved]      32   

SECTION 3.05

  [Reserved]      32   

SECTION 3.06

  [Reserved]      32   

SECTION 3.07

  Compliance with Organizational Documents      32   

SECTION 3.08

  Investment Company Status      32   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.09

  [Reserved]      32   

SECTION 3.10

  [Reserved]      32   

SECTION 3.11

  [Reserved]      32   

SECTION 3.12

  [Reserved]      32   

SECTION 3.13

  [Reserved]      33   

SECTION 3.14

  Solvency      33   

SECTION 3.15

  [Reserved]      33   

SECTION 3.16

  Federal Reserve Regulations      33   

SECTION 3.17

  [Reserved]      33   

SECTION 3.18

  PATRIOT Act, OFAC and FCPA      33   

ARTICLE IV

  

CONDITIONS

  

SECTION 4.01

  Effective Date      33   

ARTICLE V

  

[RESERVED]

  

ARTICLE VI

  

NEGATIVE COVENANTS

  

SECTION 6.01

  Asset Sales      35   

SECTION 6.02

  Negative Pledge      35   

ARTICLE VII

  

EVENTS OF DEFAULT

  

SECTION 7.01

  Events of Default      35   

SECTION 7.02

  [Reserved]      37   

SECTION 7.03

  Application of Proceeds      37   

ARTICLE VIII

  

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

  

ARTICLE IX

  

MISCELLANEOUS

  

SECTION 9.01

  Notices      41   

SECTION 9.02

  Waivers; Amendments      41   

SECTION 9.03

  Expenses; Indemnity; Damage Waiver      44   

SECTION 9.04

  Successors and Assigns      45   

SECTION 9.05

  Survival      49   

SECTION 9.06

  Counterparts; Integration; Effectiveness      49   

SECTION 9.07

  Severability      49   

SECTION 9.08

  Right of Setoff      49   

SECTION 9.09

  Governing Law; Jurisdiction; Consent to Service of Process      50   

SECTION 9.10

  WAIVER OF JURY TRIAL      50   

SECTION 9.11

  Headings      50   

 

-ii-



--------------------------------------------------------------------------------

         Page  

SECTION 9.12

  Confidentiality      50   

SECTION 9.13

  USA Patriot Act      51   

SECTION 9.14

  [Reserved]      52   

SECTION 9.15

  Release of Liens      52   

SECTION 9.16

  No Fiduciary Relationship      52   

SECTION 9.17

  Effectiveness of the Mergers      52   

SECTION 9.18

  [Reserved]      52   

SECTION 9.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      52
  

 

SCHEDULES:       Schedule 2.01    —    Margin Bridge Commitments EXHIBITS:      
Exhibit A    —    Form of Assignment and Assumption Exhibit B    —    [Reserved]
Exhibit C    —    [Reserved] Exhibit D    —    Form of Collateral Agreement
Exhibit E    —    [Reserved] Exhibit F    —    [Reserved] Exhibit G    —    Form
of Closing Certificate Exhibit H    —    [Reserved] Exhibit I    —    [Reserved]
Exhibit J    —    [Reserved] Exhibit K    —    [Reserved] Exhibit L    —   
[Reserved] Exhibit M    —    [Reserved] Exhibit N    —    [Reserved] Exhibit O
   —    Form of Acceptance and Prepayment Notice Exhibit P-1    —    Form of
U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes) Exhibit P-2    —    Form of U.S. Tax
Compliance Certificate (For Non-U.S. Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes) Exhibit P-3    —    Form of U.S. Tax Compliance
Certificate (For Non-U.S. Participants That Are Not Partnerships For U.S.
Federal Income Tax Purposes) Exhibit P-4    —    Form of U.S. Tax Compliance
Certificate (For Non-U.S. Participants That Are Partnerships For U.S. Federal
Income Tax Purposes) Exhibit Q    —    [Reserved]

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 7, 2016 (this “Agreement”), among
UNIVERSAL ACQUISITION CO., a Delaware corporation (which on the Effective Date
shall be merged with and into EMC Corporation, a Massachusetts corporation (the
“Target”), with EMC Corporation surviving such merger (such surviving entity,
the “Borrower”) and being contributed to the Company as a wholly-owned
subsidiary of the Company), the LENDERS party hereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent and as Collateral Agent.

WHEREAS, the Borrower has requested that the Lenders extend Loans, which, on the
Effective Date shall be in an aggregate principal amount of $2,500,000,000;

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accepting Lenders” has the meaning specified in Section 2.24(a).

“Acquisition” means the acquisition of the Target and its subsidiaries pursuant
to the Acquisition Documents.

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
October 12, 2015 among Parent, the Company, Merger Sub and the Target.

“Acquisition Documents” means the Acquisition Agreement, all other agreements
entered into between Parent or its Affiliates, the Company or its Affiliates,
and Target or its Affiliates, in connection with the Acquisition and all
schedules, exhibits and annexes to each of the foregoing and all side letters,
instruments and agreements affecting the terms of the foregoing or entered into
in connection therewith.

“Additional Lender” means, at any time, any bank or other financial institution
(including any such bank or financial institution that is a Lender at such time)
that agrees to provide any portion of any Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.21; provided that each Additional Lender (other than any Person that
is a Lender, an Affiliate of a Lender or an Approved Fund of a Lender at such
time) shall be subject to the approval of the Administrative Agent (such
approval not to be unreasonably withheld or delayed) and the Borrower.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affected Class” has the meaning specified in Section 2.24(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.



--------------------------------------------------------------------------------

“Affiliated Debt Fund” means an Affiliated Lender that is a bona fide debt fund
primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds or similar extensions of credit or securities in the ordinary
course and the investment decisions of which are not controlled by the private
equity business of Silver Lake Partners.

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Borrower (other than Holdings, the Company or any of their respective
Subsidiaries) at such time.

“Affiliated Lender Assignment and Assumption” has the meaning assigned to such
term in Section 9.04(f)(5).

“Affiliated Lender Cap” has the meaning assigned to such term in
Section 9.04(f)(3).

“Agent” means the Administrative Agent, the Collateral Agent, each Lead
Arranger, each Joint Bookrunner and any successors and assigns in such capacity,
and “Agents” means two or more of them.

“Agreement” has the meaning provided in the preamble hereto.

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the
Prime Rate in effect for such day and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1.00%.

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Rate” means, for any day, (a) 0.75% per annum, in the case of an ABR
Loan, or (b) 1.75% per annum, in the case of a Eurocurrency Loan.

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Cash Equivalents”.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), or as otherwise required to be entered into under the
terms of this Agreement, substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary banking regulatory authority.

 

-2-



--------------------------------------------------------------------------------

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing,
(c) in the case of any partnership, the board of directors, board of managers,
manager or managing member of a general partner of such Person or the functional
equivalent of the foregoing and (d) in any other case, the functional equivalent
of the foregoing. In addition, the term “director” means a director or
functional equivalent thereof with respect to the relevant Board of Directors.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means (a) prior to the consummation of the Merger, Merger Sub,
(b) immediately after the consummation of the Merger, the Target and (c) any
Successor Borrower.

“Borrower Change in Control” means the failure of the Company to own directly or
indirectly through wholly-owned subsidiaries, all of the Equity Interests in the
Borrower.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date in the same currency and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Austin, Texas are authorized or
required by law to remain closed; provided that when used in connection with a
Eurocurrency Loan the term “Business Day” shall also exclude any day that is not
a London Banking Day.

“Capital Lease Obligation” shall have the meaning assigned to such term in the
Credit Facilities Credit Agreement as in effect on the date hereof.

“Cash Equivalents” means any of the following:

(a) dollars, euro, pounds, Australian dollars, Canadian dollars, Yuan or such
other currencies held by it from time to time in the ordinary course of
business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, having average maturities of not more than 24 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States or such member nation of the European Union is pledged in support
thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least (x) $250,000,000 in the case of U.S. banks and
(y) $100,000,000 (or the dollar equivalent as of the date of determination) in
the case of non-U.S. banks (any such bank meeting the requirements of clause
(i) or (ii) above being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 24 months from the date of acquisition
thereof;

 

-3-



--------------------------------------------------------------------------------

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of (i) $250,000,000
in the case of U.S. banks and (ii) $100,000,000 (or the dollar equivalent as of
the date of determination) in the case of non-U.S. banks, in each case, for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of (i) the United States or (ii) any member nation
of the European Union rated A (or the equivalent thereof) or better by S&P and
A2 (or the equivalent thereof) or better by Moody’s, in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a Fair Market Value of at least
100% of the amount of the repurchase obligations;

(f) marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of (x) $250,000,000 in the case of U.S. banks or
other U.S. financial institutions and (y) $100,000,000 (or the dollar equivalent
as of the date of determination) in the case of non-U.S. banks or other non-U.S.
financial institutions or (ii) having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, or by any political subdivision or taxing authority of any
such state, commonwealth or territory having an investment grade rating from
either S&P or Moody’s (or the equivalent thereof);

(h) investments with average maturities of 24 months or less from the date of
acquisition in mutual funds rated A (or the equivalent thereof) or better by S&P
or A2 (or the equivalent thereof) or better by Moody’s;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction;

(j) investments, classified in accordance with GAAP as current assets, in money
market investment programs that are registered under the Investment Company Act
of 1940 or that are administered by financial institutions having capital of at
least $250,000,000, and, in either case, the portfolios of which are limited
such that substantially all of such investments are of the character, quality
and maturity described in clauses (a) through (i) of this definition;

(k) investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (j) above.

“Change in Control” shall have the meaning assigned to such term in the Credit
Facilities Credit Agreement as in effect on the date hereof.

“Change in Law” means (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (i) any requests, rules, guidelines or directives under the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or issued in
connection therewith and (ii) any requests, rules, guidelines or directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case shall be deemed to be a “Change in Law,” to the extent enacted,
adopted, promulgated or issued after the date of this Agreement, but only to the
extent such rules, regulations, or published interpretations or directives are
applied to the Borrower by the Administrative Agent or any Lender in
substantially the same manner as applied to other similarly situated borrowers
under comparable syndicated credit facilities, including, without limitation,
for purposes of Section 2.15.

 

-4-



--------------------------------------------------------------------------------

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Margin Bridge Loans or
Other Loans, (b) any Commitment, refers to whether such Commitment is a Margin
Bridge Commitment or Other Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments. Other Commitments and Other Loans that have different terms and
conditions shall be construed to be in different Classes.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means the Pledged VMware Shares and proceeds thereof.

“Collateral Agent” has the meaning assigned in the Collateral Agreement.

“Collateral Agreement” means the Collateral Agreement among the Borrower and the
Collateral Agent, substantially in the form of Exhibit D.

“Collateral Requirement” means, at any time, the requirement that all
certificates, agreements, documents and instruments required by the Collateral
Agreement in order to create the Liens intended to be created by the Collateral
Agreement in the Collateral and perfect such Liens shall have been delivered to
the Collateral Agent and all UCC financing statements naming the Borrower as the
debtor and describing Collateral shall have been filed.

“Commitment” means with respect to any Lender, its Margin Bridge Commitment,
Other Commitment, or any combination thereof (as the context requires).

“Company” shall mean Dell Inc., a Delaware corporation, and any Person formed by
or surviving any merger, amalgamation or consolidation with the Company that is
not the Company.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) by the Borrower in exchange for, or to extend, renew,
replace or refinance, in whole or part, any class of existing Loans (“Refinanced
Debt”); provided that such exchanging, extending, renewing, replacing or
refinancing Indebtedness (a) is in an original aggregate principal amount not
greater than the aggregate principal amount of the Refinanced Debt (plus any
premium, accrued interest and fees and expenses incurred in connection with such
exchange, extension, renewal, replacement or refinancing), (b) does not mature
earlier than or have a Weighted Average Life to Maturity shorter than the
Refinanced Debt, (c) shall not be guaranteed by any entity and (d) in the case
of any secured Indebtedness (i) is not secured by any assets not securing the
Loan Document Obligations and (ii) is subject an intercreditor agreement
reasonably acceptable to the Administrative Agent and (e) has terms and
conditions (excluding pricing, interest rate margins, rate floors, discounts,
fees, premiums and prepayment or redemption provisions) that are not materially
more favorable (when taken as a whole) to the lenders or investors providing
such Indebtedness than the terms and conditions of this Agreement (when taken as
a whole) are to the Lenders (except for covenants or other provisions applicable
only to periods after the Latest Maturity Date at the time of such refinancing)
(it being understood that, to the extent that any financial maintenance covenant
is added for the benefit of any such Indebtedness, no consent shall be required
by the Administrative Agents or any of the Lenders if such financial maintenance
covenant is either (i) also added for the benefit of any corresponding Loans
remaining outstanding after the issuance or incurrence of such Indebtedness or
(ii) only applicable after the Latest Maturity Date at the time of such
refinancing).

 

-5-



--------------------------------------------------------------------------------

“Credit Facilities Credit Agreement” means the Credit Agreement, dated as of the
date hereof, by and among Holdings, the Company, the Borrower, Credit Suisse AG,
Cayman Islands Branch and JPMorgan Chase Bank, N.A., as administrative agents,
the lenders party thereto and the other parties party thereto.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans within one Business Day of the date on which such funding is required
hereunder, (b) notified the Borrower, the Administrative Agent, or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement or provided any written
notification to any Person to the effect that it does not intend to comply with
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit, (c) failed, within three Business Days
after request by the Administrative Agent (whether acting on its own behalf or
at the reasonable request of the Borrower (it being understood that the
Administrative Agent shall comply with any such reasonable request)), to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or subsequently cured, or (e)(i) become or is insolvent or
has a parent company that has become or is insolvent, (ii) become the subject of
a bankruptcy or insolvency proceeding or any action or proceeding of the type
described in Section 7.01(h) or (i), or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iii) become the subject
of a Bail-In Action; provided that a Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
capital stock in such Lender or its direct or indirect parent by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Dell International” means Dell International Inc., a Delaware corporation, and
any Person formed by or surviving any merger, amalgamation or consolidation with
Dell International that is not Dell International.

“Disposition” has the meaning assigned to such term in Section 6.01.

“Disqualified Lenders” means (a) those Persons identified by a Sponsor or
Holdings to the Joint Bookrunners in writing prior to October 12, 2015,
(b) those Persons who are competitors of the Company and its Subsidiaries
identified by a Sponsor or Holdings to the Administrative Agent from time to
time in writing (including by email) and (c) in the case of each Persons
identified pursuant to clauses (a) and (b) above, any of their Affiliates that
are either (i) identified in writing by Holdings or a Sponsor from time to time
or (ii) clearly identifiable as Affiliates on the basis of such Affiliate’s name
(other than, in the case of this clause (c), Affiliates that are bona fide debt
funds); provided that no updates to the Disqualified Lender list shall be deemed
to retroactively disqualify any parties that have previously acquired an
assignment or participation in respect of the Loans from continuing to hold or
vote such previously acquired assignments and participations on the terms set
forth herein for Lenders that are not Disqualified Lenders. Any supplement to
the list of Disqualified Lenders pursuant to clause (b) or (c) above shall be
sent by the Borrower to the Administrative Agent by email to
JPMDQ_Contact@jpmorgan.com and such supplement shall take effect the Business
Day after such notice is received by the Administrative Agent (it being
understood that no such supplement to the list of Disqualified Lenders shall
operate to disqualify any Person that is already a Lender or that is party to a
pending trade).

“director” has the meaning assigned to such term in the definition of “Board of
Directors.”

“dollars” or “$” refers to lawful money of the United States of America.

 

-6-



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Refinancing” means, collectively, (a) the repayment, repurchase
or other discharge of the Existing Credit Agreement Indebtedness and termination
and/or release of any security interests and guarantees in connection therewith
and (b) the deposit of amounts necessary to redeem the existing 5.625% senior
first lien notes due 2020 of Dell International L.L.C. and Denali Finance Corp.
and to discharge the indenture governing such notes, in accordance with its
terms, with the trustee for such notes and delivery of the notice to redeem such
notes on the Effective Date and the termination and/or release of any
guarantees, liens and security related thereto.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (including, subject to the requirements
of Section 9.04(f), (g) and (h), as applicable, Holdings, the Borrower or any of
their Affiliates), other than, in each case, (i) a natural person, (ii) a
Defaulting Lender or (iii) a Disqualified Lender.

“Equity Financing” means the cash equity contributions by the Sponsors and other
holders of Equity Interests in Parent (or any direct or indirect parent
thereof), directly or indirectly, to Parent through the purchases of common
stock of Parent, the Net Proceeds of which are further contributed as common
Equity Interests, directly or indirectly, to Merger Sub, in an aggregate amount
equal to at least $3,000,000,000.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or under any other Loan Document, (a) Taxes imposed on
(or measured by) its net income or profits (however denominated), branch profits
Taxes, and franchise Taxes, in each case imposed by (i) a jurisdiction as a
result of such recipient being organized or having its principal office located
in or, in the case of any Lender, having its applicable lending office located
in or (ii) any jurisdiction as a result of any other present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than a connection arising solely from such recipient having executed, delivered,
or become a party to, performed its obligations or received payments under,
received or perfected a security interest under, sold or assigned of an interest
in, engaged in any other transaction pursuant to, or enforced, any Loan
Documents), (b) any withholding Tax that is attributable to a Lender’s failure
to comply with Section 2.17(e), (c) except in the case of an assignee pursuant
to a request by the Borrower under Section 2.19, any U.S. federal withholding

 

-7-



--------------------------------------------------------------------------------

Taxes imposed due to a Requirement of Law in effect at the time a Lender becomes
a party hereto (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding Tax under Section 2.17(a)
and (d) any U.S. federal withholding Tax imposed pursuant to FATCA.

“Existing Credit Agreement Indebtedness” means the principal, interest, fees and
other amounts, other than contingent obligations not due and payable,
outstanding under (i) that certain Credit Agreement, dated as of October 29,
2013, by and among Holdings, the Company, Dell International L.L.C., the lenders
from time to time party thereto, Bank of America, N.A., as administrative agent
and the other agents party thereto, (ii) that certain ABL Credit Agreement,
dated as of October 29, 2013, by and among Holdings, the Company, Dell
International L.L.C., the other borrowers party thereto, Bank of America, N.A.,
as administrative agent and collateral agent, the lenders party thereto and the
other agents party thereto and (iii) that certain Credit Agreement, dated as of
February 27, 2015, by and among Target, Citibank, N.A., as administrative agent,
the lenders party thereto and the other agents party thereto.

“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset. Except as otherwise expressly set forth herein, such value shall
be determined in good faith by the Borrower.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future Treasury
regulations or official administrative interpretations thereof, any agreements
entered into pursuant to current Section 1471(b)(1) of the Code and any
intergovernmental agreements (and related legislation or official guidance)
entered into in connection with the implementation of such current Sections of
the Code (or any such amended or successor version described above).

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that if such day is not a Business Day, the Federal Funds Effective Rate for
such day shall be such rate on such transactions on the preceding Business Day
as so published on the next succeeding Business Day.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company or the Borrower.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“GAAP” shall have the meaning assigned to such term in the Credit Facilities
Credit Agreement as in effect on the date hereof.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

“Guarantee” shall have the meaning assigned to such term in the Credit
Facilities Credit Agreement as in effect on the date hereof.

 

-8-



--------------------------------------------------------------------------------

“Holdings” shall mean Denali Intermediate Inc., a Delaware corporation, and any
Person formed by or surviving any merger, amalgamation or consolidation with
Holdings that is not Holdings.

“Impacted Loans” has the meaning assigned to such term in Section 2.14(b).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade accounts
or similar obligations payable in the ordinary course of business and any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and if not paid within 60 days
after being due and payable), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; provided that the term “Indebtedness” shall not
include (i) deferred or prepaid revenue, (ii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the seller, (iii) any obligations attributable
to the exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect thereto,
(iv) Indebtedness of any Parent Entity appearing on the balance sheet of the
Borrower solely by reason of push down accounting under GAAP, (v) accrued
expenses and royalties and (vi) asset retirement obligations and other pension
related obligations (including pensions and retiree medical care) that are not
overdue by more than 60 days. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. The amount of Indebtedness of any Person for purposes of
clause (e) above shall (unless such Indebtedness has been assumed by such
Person) be deemed to be equal to the lesser of (A) the aggregate unpaid amount
of such Indebtedness and (B) the Fair Market Value of the property encumbered
thereby as determined by such Person in good faith. For all purposes hereof, the
Indebtedness of the Borrower shall exclude intercompany liabilities arising from
their cash management and accounting operations and intercompany loans, advances
or Indebtedness having a term not exceeding 364 days (inclusive of any rollover
or extensions of terms) and made in the ordinary course of business.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the fifteenth
day of each January, April, July and October and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter as selected by the Borrower in its Borrowing Request (or, if agreed
to by each Lender participating therein, twelve months or such other period less
than one month thereafter as the Borrower may elect), provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar

 

-9-



--------------------------------------------------------------------------------

month, in which case such Interest Period shall end on the preceding Business
Day, and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period; provided,
further, that the Interest Period for the initial Eurocurrency Borrowings made
on the Effective Date shall be the period commencing on the date of such
Borrowing and ending on September 30, 2016. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Joint Bookrunners” means J.P. Morgan Securities LLC, Credit Suisse Securities
(USA) LLC, Bank of America, N.A., Barclays Bank PLC, Citigroup Global Markets
Inc., Goldman Sachs Bank USA, Deutsche Bank Securities Inc. and RBC Capital
Markets.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Loan or any Other
Commitment, in each case as extended in accordance with this Agreement from time
to time.

“Lead Arrangers” means J.P. Morgan Securities LLC, Credit Suisse Securities
(USA) LLC, Bank of America, N.A., Barclays Bank PLC, Citigroup Global Markets
Inc., Goldman Sachs Bank USA, Deutsche Bank Securities Inc. and RBC Capital
Markets.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, a
Loan Modification Agreement or a Refinancing Amendment, in each case other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“LIBO Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Borrowing, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
dollar or euro deposits, as applicable, (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to an ABR Borrowing on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for U.S. dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent.

“LIBOR” has the meaning assigned to such term in the definition of “LIBO Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided that in no event shall an operating lease be
deemed to constitute a Lien.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in this Agreement (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or

 

-10-



--------------------------------------------------------------------------------

allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations of the Borrower under or
pursuant to this Agreement and each of the other Loan Documents, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and (b) the due and punctual payment
and performance of all other obligations of the Borrower under or pursuant to
each of the Loan Documents.

“Loan Documents” means this Agreement, any Refinancing Amendment, any Loan
Modification Agreement, the Collateral Agreement, any intercreditor agreement
executed pursuant to the terms of this Agreement and, except for purposes of
Section 9.02, any promissory notes delivered pursuant to Section 2.09(e).

“Loan Modification Agreement” means a Loan Modification Agreement, in form
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Accepting Lenders, effecting one or more
Permitted Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.24.

“Loan Modification Offer” has the meaning specified in Section 2.24(a).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement (including the Margin Bridge Loans).

“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank market.

“Margin Bridge Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Loan to be made by such
Lender hereunder, as such commitment may be reduced from time to time pursuant
to Section 2.08. The initial amount of each Lender’s Margin Bridge Commitment is
set forth on Schedule 2.01. As of the date hereof, the total Margin Bridge
Commitment is $2,500,000,000.

“Margin Bridge Loans” means a Loan made pursuant to Section 2.01.

“Material Adverse Effect” means any event, circumstance or condition that has
had, or could reasonably be expected to have, a materially adverse effect on
(a) the business or financial condition of the Borrower, (b) the ability of the
Borrower to perform its payment obligations under the Loan Documents or (c) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents.

“Material Indebtedness” means any Indebtedness for borrowed money (other than
the Loan Document Obligations), Capital Lease Obligations (as such term is
defined in the Credit Facilities Credit Agreement as in effect on the date
hereof), purchase money Indebtedness, unreimbursed drawings under letters of
credit, third party Indebtedness obligations evidenced by notes or similar
instruments or obligations in respect of one or more Swap Agreements (as such
term is defined in the Credit Facilities Credit Agreement as in effect on the
date hereof), of any one or more of the Company, the Borrower or Dell
International in an aggregate principal amount exceeding $500,000,000; provided
that in no event shall any Permitted Receivables Financing (as such term is
defined in the Credit Facilities Credit Agreement as in effect on the date
hereof) be considered Material Indebtedness for any purpose. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company, the Borrower or Dell
International would be required to pay if such Swap Agreement were terminated at
such time.

“Maturity Date” means September 6, 2017.

“Merger Sub” means Universal Acquisition Co., a Delaware corporation and direct
wholly-owned subsidiary of the Company.

 

-11-



--------------------------------------------------------------------------------

“Merger” means the merger of Merger Sub with and into Target as of the Effective
Date, with Target surviving as a wholly-owned subsidiary of the Company.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Cash Equivalents, including any cash or Cash
Equivalents received in respect of any non-cash proceeds, including any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment or earn-out (but excluding
any interest payments), but only as and when received, minus (b) the sum of
(i) all fees and out-of-pocket expenses paid by the Borrower and its
Subsidiaries in connection with such event (including attorney’s fees,
investment banking fees, transfer taxes, underwriting discounts and commissions,
other customary expenses and brokerage, consultant, accountant and other
customary fees), (ii) (A) any funded escrow established pursuant to the
documents evidencing any Disposition to secure any indemnification obligations
or adjustments to the purchase price associated with any such sale or
disposition; provided that the amount of any subsequent reduction of such escrow
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds occurring on the date of such reduction solely to
the extent that Holdings and/or its Subsidiaries receive cash in an amount equal
to the amount of such reduction and (B) the amount of any liabilities directly
associated with such asset and retained by the Borrower and (iii) the amount of
all taxes paid (or reasonably estimated to be payable, including any withholding
taxes estimated to be payable in connection with the repatriation of such Net
Proceeds), and the amount of any reserves established by the Borrower and its
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
that are associated with such event, provided that any reduction at any time in
the amount of any such reserves (other than as a result of payments made in
respect thereof) shall be deemed to constitute the receipt by the Borrower at
such time of Net Proceeds in the amount of such reduction.

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Notes” shall have the meaning assigned to such term in the Credit Facilities
Credit Agreement as in effect on the date hereof.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Commitments” means one or more Classes of commitments hereunder that
result from a Refinancing Amendment or a Loan Modification Agreement.

“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment or a Loan Modification Agreement.

“Other Taxes” means any and all present or future recording, stamp, documentary,
transfer, sales, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

 

-12-



--------------------------------------------------------------------------------

“Parent” means Denali Holding Inc., a Delaware corporation, together with its
successors by merger or consolidation.

“Parent Entity” means any Person that is a direct or indirect parent of the
Company.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(iii).

“Permitted Amendment” means an amendment to this Agreement and, if applicable
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.24, providing for an extension of a maturity date
applicable to all, or any portion of, the Loans and/or Commitments of any Class
of the Accepting Lenders and, in connection therewith, (a) a change in the
Applicable Rate with respect to the Loans and/or Commitments of such Accepting
Lenders and/or (b) a change in the fees payable to, or the inclusion of new fees
to be payable to, such Accepting Lenders and/or (c) additional covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of such Loan Modification Offer (it being understood that to the extent
that any financial maintenance covenant is added for the benefit of any such
Loans and/or Commitments, no consent shall be required by the Administrative
Agent or any of the Lenders if such financial maintenance covenant is either
(i) also added for the benefit of any corresponding Loans remaining outstanding
after the issuance or incurrence of such Loans and/or Commitments or (ii) only
applicable after the Latest Maturity Date at the time of such Loan Modification
Offer).

“Permitted Encumbrances” means:

(a) Liens for taxes, assessments or other governmental charges that are not
overdue for a period of more than 60 days or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(b) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or construction contractors’ Liens and other similar
Liens arising in the ordinary course of business that secure amounts not overdue
for a period of more than 30 days or, if more than 60 days overdue, are unfiled
and no other action has been taken to enforce such Liens or that are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP, in each case so long as such Liens do
not individually or in the aggregate have a Material Adverse Effect;

(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
otherwise supporting the payment of items set forth in the foregoing clause (i);

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds, bankers’ acceptance
facilities and other obligations of a like nature (including those to secure
health, safety and environmental obligations) and obligations in respect of
letters of credit, bank guarantees or similar instruments that have been posted
to support the same, incurred in the ordinary course of business or consistent
with past practices;

(e) easements, rights-of-way, restrictions, encroachments, protrusions, zoning
restrictions and other similar encumbrances and minor title defects affecting
real property that, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of the Borrower;

 

-13-



--------------------------------------------------------------------------------

(f) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);

(g) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments,
provided that such Lien secures only the obligations of the Borrower or such
subsidiaries;

(h) rights of set-off, banker’s lien, netting agreements and other Liens arising
by operation of law or by of the terms of documents of banks or other financial
institutions in relation to the maintenance of administration of deposit
accounts, securities accounts, cash management arrangements or in connection
with the issuance of letters of credit, bank guarantees or other similar
instruments;

(i) Liens arising from precautionary Uniform Commercial Code financing
statements or any similar filings made in respect of operating leases entered
into by the Borrower or any of its subsidiaries;

(j) Liens created under the Loan Documents;

(k) Liens consisting of an agreement to dispose of any property;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation goods;
and

(m) Security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of such Person in the ordinary course of business.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledged VMware Shares” means 77,033,442 shares of Class B common stock of
VMware, it being understood that no Class A common stock of VMWare shall be
included as Pledged VMware Shares.

“Prepayment Event” means any Disposition of any of the Pledged VMware Shares.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its “prime rate” at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Purchasing Borrower Party” means Holdings or any subsidiary of Holdings.

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each Additional Lender
and Lender that agrees to provide all or any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.21.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

-14-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

“Removal Effective Date” has the meaning assigned to such term in Article VIII.

“Required Lenders” means, at any time, Lenders having Loans representing more
than 50% of the aggregate outstanding Loans at such time; provided that (a) the
Loans of the Borrower or any Affiliate thereof (other than an Affiliated Debt
Fund) and (b) whenever there are one or more Defaulting Lenders, the total
outstanding Loans of each Defaulting Lender, shall, in each case of clauses
(a) and (b), be excluded purposes of making a determination of Required Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Resignation Effective Date” has the meaning assigned to such term in Article
VIII.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a director of the Borrower and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof, and as to
any document delivered on the Effective Date or thereafter pursuant to the
definition of the term “Collateral Requirement,” any secretary or assistant
secretary of the Borrower. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“Sanctions” means economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury.

“Secured Parties” means (a) each Lender, (b) the Administrative Agent and the
Collateral Agent, (c) each Joint Bookrunner and (d) the permitted successors and
assigns of each of the foregoing.

“Solvent” shall have the meaning assigned to such term in the Credit Facilities
Credit Agreement as in effect on the date hereof.

“Specified Representations” means the following: (a) the representations made by
the Target in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that Holdings (or its Affiliates) has the right
(taking into account applicable cure provisions) to terminate its obligations
under the Acquisition Agreement or to decline to consummate the Acquisition (in
each case, in accordance with the terms of the Acquisition Agreement), in each
case, as a result of a breach of such representations in the Acquisition
Agreement and (b) the representations and warranties of the Borrower set forth
in Section 3.01 (with respect to the Borrower), Section 3.02 (with respect to
the entering into, borrowing under, guaranteeing under, and performance of the
Loan Documents and the granting of Liens in the Collateral), Section 3.03 (with
respect to the entering into, borrowing under and performance of the Loan
Documents and the granting of Liens in the Collateral), Section 3.07,
Section 3.08, Section 3.14, Section 3.16, Section 3.18 and Section 3.02(c) of
the Collateral Agreement.

“Sponsor” shall have the meaning assigned to such term in the Credit Facilities
Credit Agreement as in effect on the date hereof.

 

-15-



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
Business Day prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent may obtain such spot rate from
another financial institution designated by the Administrative Agent if the
Administrative Agent does not have as of the date of determination a spot buying
rate for any such currency.

“SPV” has the meaning assigned to such term in Section 9.04(e).

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors, and if any Lender is
required to comply with the requirements of The Bank of England and/or the
Prudential Regulation Authority (or any authority that replaces any of the
functions thereof) or the requirements of the European Central Bank.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset
or similar requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any other applicable law, rule or regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“subsidiary” or “Subsidiary” means, with respect to any Person (the “parent”) at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Successor Borrower” means any Person formed by or surviving any merger,
amalgamation or consolidation with the Borrower that is not the Borrower.

“Target” has the meaning assigned to such term in the preamble hereto.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the date on which (a) all Commitments shall have been
terminated and (b) all Loan Document Obligations (other than in respect of
contingent indemnification and contingent expense reimbursement claims not then
due) have been paid in full.

“Transactions” shall have the meaning assigned to such term in the Credit
Facilities Credit Agreement as in effect on the date hereof.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

-16-



--------------------------------------------------------------------------------

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Collateral (as defined in the Collateral Agreement) is
governed by the Uniform Commercial Code as in effect in a U.S. jurisdiction
other than the State of New York, the term “UCC” shall mean the Uniform
Commercial Code as in effect, at such time, in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or priority and
for purposes of definitions relating to such provisions.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(e).

“VMware” means VMware, Inc., a Delaware corporation and a non-wholly owned
subsidiary of the Target.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“wholly-owned subsidiary” shall have the meaning assigned to such term in the
Credit Facilities Credit Agreement as in effect on the date hereof.

“Withholding Agent” means the Borrower, the Administrative Agent and, in the
case of any U.S. federal withholding tax, any other withholding agent, if
applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Margin Bridge Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Margin Bridge Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “Margin Bridge Borrowing”) or by
Type (e.g., a “Margin Bridge Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Margin Bridge Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedule to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

-17-



--------------------------------------------------------------------------------

SECTION 1.04 Accounting Terms; GAAP. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP.

SECTION 1.05 Effectuation of Transactions. All references herein to the Borrower
and its subsidiaries shall be deemed to be references to such Persons, and all
the representations and warranties of the Borrower contained in this Agreement
and the other Loan Documents shall be deemed made, in each case, after giving
effect to the Acquisition and the other Transactions to occur on the Effective
Date, unless the context otherwise requires.

SECTION 1.06 Currency Translation; Rates.

(a) Notwithstanding the foregoing, for purposes of any determination under
Article VI or Article VII or any determination under any other provision of this
Agreement expressly requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than dollars shall be translated into dollars at the Spot Rate (rounded to
the nearest currency unit, with 0.5 or more of a currency unit being rounded
upward); provided, however, that for purposes of determining compliance with
Article VI with respect to the amount of any Disposition in a currency other
than dollars, no Default or Event of Default shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time of
such Disposition; provided, further, that, for the avoidance of doubt, the
foregoing provisions of this Section 1.06 shall otherwise apply to such
Sections, including with respect to determining whether any Disposition may be
made at any time under such Sections. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent (such consent not to
be unreasonably withheld) to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.

(b) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, except as expressly provided herein.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Margin Bridge Loan to the Borrower on the Effective
Date denominated in dollars in a principal amount not exceeding its Margin
Bridge Commitment. Amounts repaid or prepaid in respect of Margin Bridge Loans
may not be reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder, provided that the Commitments of the Lenders are
several and, other than as expressly provided herein with respect to a
Defaulting Lender, no Lender shall be responsible for any other Lender’s failure
to make Loans as required hereby.

(b) Subject to Section 2.14, each Borrowing denominated in dollars shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith; provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings unless the Borrower shall have
given the notice required for a Eurocurrency Borrowing under Section 2.03 and
provided an indemnity letter extending the benefits of Section 2.16 to Lenders
in respect of such Borrowings.

(c) Borrowings of more than one Type and/or Class may be outstanding at the same
time.

 

-18-



--------------------------------------------------------------------------------

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a)(x) in the case
of a Eurocurrency Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing (or, in the case of any
Eurocurrency Borrowing to be made on the Effective Date, such shorter period of
time as may be agreed to by the Administrative Agent) or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable and shall
be delivered by hand delivery, facsimile or other electronic transmission to the
Administrative Agent and shall be signed by the Borrower. Each such Borrowing
Request shall specify the following information:

(i) whether the requested Borrowing is to be a Margin Bridge Borrowing or a
Borrowing of any other Class (specifying the Class thereof);

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

SECTION 2.04 [Reserved].

SECTION 2.05 [Reserved].

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds in dollars by 2:00
p.m., New York City time, to the Applicable Account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent an amount
equal to such share on demand of the Administrative Agent. If such Lender does
not pay such corresponding amount forthwith upon demand of the Administrative
Agent therefor, the Administrative Agent shall promptly notify the Borrower, and
the Borrower agrees to pay such corresponding amount to the Administrative Agent
forthwith on demand. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower interest on such corresponding amount, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in

 

-19-



--------------------------------------------------------------------------------

the case of such Lender, if such Borrowing is denominated in dollars, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, the rate reasonably determined by the Administrative Agent to be
its cost of funding such amount, or (ii) in the case of the Borrower, the
interest rate applicable to such Borrowing in accordance with Section 2.13. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

(c) Obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 9.03(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and, other than as
expressly provided herein with respect to a Defaulting Lender, no Lender shall
be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.03(c).

SECTION 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.03 and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or designated by Section 2.03. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and confirmed promptly by hand delivery, facsimile or other
electronic transmission to the Administrative Agent of a written Interest
Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing (solely to the
extent such Borrowing is denominated in dollars) or a Eurocurrency Borrowing;
and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

-20-



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Margin Bridge Commitments shall terminate
upon the earlier of (i) 5:00 p.m., New York City time, on the Effective Date and
(ii) 11:59 p.m., New York City time, on December 16, 2016.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that each reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Margin Bridge Loan of such Lender on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to pay any amounts due
hereunder in accordance with the terms of this Agreement. In the event of any
inconsistency between the entries made pursuant to paragraphs (b) and (c) of
this Section, the accounts maintained by the Administrative Agent pursuant to
paragraph (c) of this Section shall control.

(e) Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to the order
of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form provided by the Administrative Agent and
approved by the Borrower.

SECTION 2.10 [Reserved].

 

-21-



--------------------------------------------------------------------------------

SECTION 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty; provided,
however, that (i) each partial prepayment pursuant to this Section 2.11(a) shall
be in an amount which is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) any prepayment of Eurocurrency Loans pursuant to this
Section 2.11(a) on any day other than the last day of an Interest Period
applicable thereto shall be subject to compliance by the Borrower with the
applicable provisions of Section 2.16 hereof.

(b) [Reserved]

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Dell, Dell International, the Borrower or any of its Subsidiaries
in respect of any Prepayment Event, the Borrower shall, within ten Business Days
after such Net Proceeds are received, prepay Loans in an aggregate amount equal
to 100% of such Net Proceeds.

(d) [Reserved]

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section. In the event of any mandatory prepayment of
Borrowings made at a time when Borrowings of more than one Class remain
outstanding unless the terms of such Loans provide otherwise, such prepayment
shall be applied pro rata among such Classes. In the absence of a designation by
the Borrower as described in the preceding provisions of this paragraph of the
Type of Borrowing of any Class, the Administrative Agent shall make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.16.

(f) The Borrower shall notify the Administrative Agent of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment; provided that a notice of optional prepayment may
state that such notice is conditional upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of some other identifiable event or condition, in
which case such notice of prepayment may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13. At the Borrower’s
election in connection with any prepayment pursuant to this Section 2.11, such
prepayment shall not be applied to any Loan of a Defaulting Lender and shall be
allocated ratably among the relevant non-Defaulting Lenders.

(g) [Reserved].

SECTION 2.12 Fees. The Borrower agrees to pay to the Administrative Agent, for
its own account, an agency fee payable in the amount and at the times separately
agreed upon between Company and the Administrative Agent.

 

-22-



--------------------------------------------------------------------------------

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, during the
continuance of an Event of Default under clauses (a), (b), (h) or (i) of
Section 7.01, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2.00% per annum plus the rate applicable to ABR Loans as provided
in paragraph (a) of this Section; provided that no amount shall be payable
pursuant to this Section 2.13(c) to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All computations of interest for ABR Loans (including ABR Loans determined
by reference to the Adjusted LIBO Rate) shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.18, bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If at least two Business Days prior to
the commencement of any Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period (in each case with respect to the
Loans impacted by this clause (b) or clause (a) above, “Impacted Loans”),

(c) the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurocurrency Borrowing then such
Borrowing shall be made as an ABR Borrowing and the utilization of the LIBO Rate
component in determining the Alternate Base Rate shall be suspended; provided,
however, that, in each case, the Borrower may revoke any Borrowing Request that
is pending when such notice is received.

 

-23-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 2.14 and/or is advised by
the Required Lenders of their determination in accordance with clause (b) of
this Section 2.14 and the Borrower shall so request, the Administrative Agent,
the Required Lenders and the Borrower shall negotiate in good faith to amend the
definition of “LIBO Rate” and other applicable provisions to preserve the
original intent thereof in light of such change; provided that, until so
amended, such Impacted Loans will be handled as otherwise provided pursuant to
the terms of this Section 2.14.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than with respect to Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender; or

(iii) subject any Lender to any Taxes on its Loans, Commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

and the result of any of the foregoing shall be to increase the actual cost to
such Lender of making or maintaining any Eurocurrency Loan (or of maintaining
its obligation to make any such Loan) or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then, from time to time upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such increased costs actually incurred or reduction actually
suffered, provided that to the extent any such costs or reductions are incurred
by any Lender as a result of any requests, rules, guidelines or directives
enacted or promulgated under the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and Basel III after the Effective Date, then such Lender
shall be compensated pursuant to this Section 2.15(a) only to the extent such
Lender is imposing such charges on similarly situated borrowers under the other
syndicated credit facilities that such Lender is a lender under. Notwithstanding
the foregoing, this paragraph (a) will not apply to (A) Indemnified Taxes or
Other Taxes or (B) Excluded Taxes.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity requirements), then, from time to time upon
request of such Lender, the Borrower will pay to such Lender, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction actually suffered.

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section, and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 15 Business
Days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

-24-



--------------------------------------------------------------------------------

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(f) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19 or Section 9.02(c), then,
in any such event, the Borrower shall, after receipt of a written request by any
Lender affected by any such event (which request shall set forth in reasonable
detail the basis for requesting such amount), compensate each Lender for the
actual loss, cost and expense attributable to such event. For purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 2.16, each Lender shall be deemed to have funded each Eurocurrency Loan
made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing for a comparable amount and for a comparable period, whether or
not such Eurocurrency Loan was in fact so funded. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 15 Business Days after receipt of such
demand. Notwithstanding the foregoing, this Section 2.16 will not apply to
losses, costs or expenses resulting from Taxes, as to which Section 2.17 shall
govern.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, provided that if the applicable Withholding Agent shall be
required by applicable Requirements of Law to deduct any Taxes from such
payments, then (i) the applicable Withholding Agent shall make such deductions,
(ii) the applicable Withholding Agent shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable
Requirements of Law and (iii) if the Tax in question is an Indemnified Tax or
Other Tax, the amount payable by the Borrower shall be increased as necessary so
that after all required deductions have been made (including deductions
applicable to additional amounts payable under this Section 2.17) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Requirements of Law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, and any Other Taxes (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section 2.17) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability and delivered to the Borrower by a Lender or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Each Lender shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by law and reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Requirements of Law and such other documentation
reasonably requested by the Borrower or the Administrative Agent (i) as will
permit such payments to be made without, or at a reduced rate of, withholding or
(ii) as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to withholding or information reporting
requirements. Each Lender shall, whenever a lapse or time or change in
circumstances renders such documentation obsolete, expired or inaccurate in any
material

 

-25-



--------------------------------------------------------------------------------

respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the Borrower or the Administrative Agent) or promptly notify the
Borrower and the Administrative Agent in writing of its inability to do so.

Without limiting the foregoing:

(1) Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) two properly completed and duly signed original copies
of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding.

(2) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, (x) two properly
completed and duly signed certificates substantially in the form of Exhibit P-1,
P-2, P-3 and P-4, as applicable, (any such certificate, a “U.S. Tax Compliance
Certificate”) and (y) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), two properly completed and
duly signed original copies of Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E,
U.S. Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 2.17(e) if such beneficial owner were a Lender, as
applicable (provided that, if the Lender is a partnership for U.S. federal
income tax purposes (and not a participating Lender) and one or more direct or
indirect partners are claiming the portfolio interest exemption, the U.S. Tax
Compliance Certificate may be provided by such Lender on behalf of such direct
or indirect partner(s)), or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws as a basis for claiming a
complete exemption from, or a reduction in, U.S. federal withholding tax on any
payments to such Lender under the Loan Documents, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

(3) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of

 

-26-



--------------------------------------------------------------------------------

the Code) and such additional documentation reasonably requested by the Borrower
or the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA , to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA and, if necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (3), “FATCA” shall include any
amendments made to FATCA after the date hereof.

Notwithstanding any other provisions of this clause (e), a Lender shall not be
required to deliver any form or other documentation that such Lender is not
legally eligible to deliver.

(f) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which indemnification has been demanded hereunder, the
Administrative Agent or the relevant Lender, as applicable, shall use
commercially reasonable efforts to cooperate with the Borrower in a reasonable
challenge of such Taxes if so requested by the Borrower; provided that (a) the
Administrative Agent or such Lender determines in its reasonable discretion that
it would not be subject to any unreimbursed third party cost or expense or
otherwise be prejudiced by cooperating in such challenge, (b) the Borrower pays
all related expenses of the Administrative Agent or such Lender, as applicable
and (c) the Borrower indemnifies the Administrative Agent or such Lender, as
applicable, for any liabilities or other costs incurred by such party in
connection with such challenge. The Administrative Agent or such Lender shall
claim any refund that it determines is reasonably available to it, unless it
concludes in its reasonable discretion that it would be adversely affected by
making such a claim. If the Administrative Agent or such Lender receives a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees promptly to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. The
Administrative Agent or such Lender, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant taxing authority (provided that the Administrative Agent or such Lender
may delete any information therein that the Administrative Agent or such Lender
deems confidential). Notwithstanding anything to the contrary, this
Section 2.17(f) shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to Taxes which it deems confidential to the Borrower or any other Person).

(g) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(h) In addition, if applicable, in the case of any successor Administrative
Agent appointed pursuant to Article VIII that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code, such successor
Administrative Agent shall deliver to the Borrower (x) prior to the first date
on or after the date on which such Administrative Agent becomes a successor
Administrative Agent pursuant to Article VIII on which payment by the Borrower
is due hereunder, as applicable, two copies of a properly completed and executed
IRS Form W-8IMY certifying that such successor Administrative Agent is a U.S.
branch and intends to be treated as a U.S. person for purposes of withholding
under Chapter 3 of the Code pursuant to Section 1.1441-1(b)(2)(iv) or
Section 1.441 1T(b)(2)(iv), as applicable, of the United States Treasury
Regulations and (y) on or before the date on which any such previously delivered
documentation expires or becomes obsolete or invalid, after the occurrence of
any event requiring a change in the most recent documentation previously
delivered by it to the Borrower, and from time to time if reasonably requested
by the Borrower, two further copies of such documentation.

 

-27-



--------------------------------------------------------------------------------

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account as may be specified by the Administrative Agent,
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment (other than payments on the Eurocurrency Loans)
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate for the period of such extension. All payments or
prepayments of any Loan shall be made in the currency in which such Loan is
denominated, all payments of accrued interest payable on a Loan shall be made in
dollars, and all other payments under each Loan Document shall be made in
dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all applicable amounts of principal, interest
and fees then due hereunder, such funds shall be applied (i) first, towards
payment of applicable interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the applicable amounts of interest
and fees then due to such parties, and (ii) second, towards payment of
applicable principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans of a given Class resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans of such Class and
accrued interest thereon than the proportion received by any other Lender with
outstanding Loans of the same Class, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of such Class of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
of such Class; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest and (ii) the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from existence of a Defaulting Lender), (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant (including a
Purchasing Borrower Party) or (C) any disproportionate payment obtained by a
Lender of any Class as a result of the extension by Lenders of the maturity date
or expiration date of some but not all Loans or Commitments of that Class or any
increase in the Applicable Rate in respect of Loans of Lenders that have
consented to any such extension. The Borrower consent to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Lenders, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

-28-



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to, Section 2.06(a), Section 2.06(b), Section 2.06(c), Section 2.18(d)
or Section 9.03(c), then the Administrative Agent may, in its discretion and in
the order determined by the Administrative Agent (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Section until all such unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
that gives rise to the operation of Section 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder affected by such event, or to assign and delegate
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or Section 2.17 or mitigate the applicability of Section 2.23, as
the case may be, and (ii) would not subject such Lender to any unreimbursed cost
or expense reasonably deemed by such Lender to be material and would not be
inconsistent with the internal policies of, or otherwise be disadvantageous in
any material economic, legal or regulatory respect to, such Lender.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or (iii) any Lender becomes a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender or an Affiliated Lender, if a
Lender accepts such assignment and delegation), provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable, which consents, in each case, shall not
unreasonably be withheld or delayed, (B) such Lender shall have received payment
of an amount equal to the then market value of the outstanding principal of its
Loans, accrued but unpaid interest thereon, accrued but unpaid fees and all
other amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (C) the Borrower or such assignee shall have paid
(unless waived) to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b)(ii) and (D) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, payment required to
be made pursuant to Section 2.17 or a notice given under Section 2.23, such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise (including as
a result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto.

SECTION 2.20 [Reserved].

SECTION 2.21 Refinancing Amendments.

(a) At any time after the Effective Date, the Borrower may obtain, from any
Lender, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of any Class of the Loans then outstanding under this Agreement (which
for the avoidance of doubt, will be deemed to include any then outstanding Other
Loans), in the form of Other Loans or Other Commitments pursuant to a
Refinancing Amendment; provided that the Net Proceeds of such Credit Agreement
Refinancing Indebtedness shall be applied, substantially concurrently with the
incurrence thereof, to the prepayment of outstanding Loans; provided, further
that the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued,

 

-29-



--------------------------------------------------------------------------------

incurred or obtained. The Credit Agreement Refinancing Indebtedness incurred
under this Section 2.21 shall be in an aggregate principal amount that is
(x) not less than $10,000,000 and (y) an integral multiple of $1,000,000 in
excess thereof (in each case unless the Borrower and the Administrative Agent
otherwise agree). The Administrative Agent shall promptly notify each applicable
Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Loans or
Other Commitments). Any Refinancing Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.

(b) Notwithstanding anything to the contrary, this Section 2.21 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

SECTION 2.22 Defaulting Lenders.

(a) General. Notwithstanding anything to the contrary contained in this
Agreement (except as set forth in Section 9.19), if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(ii) Reallocation of Payments. Subject to the last sentence of Section 2.11(f),
any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to that Defaulting Lender or as otherwise directed by
a court of competent jurisdiction.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent, agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders,
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

-30-



--------------------------------------------------------------------------------

SECTION 2.23 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Loans or to convert ABR Loans to Eurocurrency Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon three Business
Days’ notice from such Lender (with a copy to the Administrative Agent), in the
case of Eurocurrency Loans, prepay or, if applicable, convert all Eurocurrency
Loans of such Lender to ABR Loans either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurocurrency Loans, and (y) if such notice asserts the illegality
of such Lender determining or charging interest rates based upon the Adjusted
LIBO Rate, the Administrative Agent shall, during the period of such suspension,
compute the Alternate Base Rate applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Adjusted LIBO Rate. Each
Lender agrees to notify the Administrative Agent and the Borrower in writing
promptly upon becoming aware that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Adjusted LIBO Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

SECTION 2.24 Loan Modification Offers.

(a) At any time after the Effective Date, the Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to effect one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower (including mechanics to permit conversions, cashless rollovers and
exchanges by Lenders and other repayments and reborrowings of Loans of Accepting
Lenders or Non-Accepting Lenders replaced in accordance with this Section 2.24).
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective. Permitted Amendments shall become effective only
with respect to the Loans and Commitments of the Lenders of the Affected Class
that accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans and Commitments of such Affected Class as to which such Lender’s
acceptance has been made.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each applicable Accepting
Lender and the Administrative Agent; provided that no Permitted Amendment shall
become effective unless Borrower shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall be reasonably requested by
the Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each Loan Modification Agreement may, without the consent of any
Lender other than the applicable Accepting Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to give effect to the provisions of
this Section 2.24, including any amendments necessary to treat the applicable
Loans and/or Commitments of the Accepting Lenders as a new “Class” of loans
and/or commitments hereunder.

(c) If, in connection with any proposed Loan Modification Offer, any Lender
declines to consent to such Loan Modification Offer on the terms and by the
deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Accepting Lender, replace such Non-Accepting Lender in whole
or in part by causing such Lender to (and such Lender shall be obligated to)
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all or any part of its interests, rights
and obligations under this Agreement in respect of the Loans and Commitments of
the Affected Class to one or more Eligible Assignees (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender; provided, further, that (a) the
applicable assignee shall have agreed to provide Loans and/or Commitments on the
terms set forth in the applicable Permitted Amendment, (b) such Non-Accepting
Lender shall have received payment of an amount equal to the

 

-31-



--------------------------------------------------------------------------------

outstanding principal of the Loans of the Affected Class assigned by it pursuant
to this Section 2.24(c), accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the Eligible Assignee (to the extent of
such outstanding principal and accrued interest and fees) and (c) unless waived,
the Borrower or such Eligible Assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 9.04(b)(ii).

(d) No rollover, conversion or exchange (or other repayment or termination) of
Loans or Commitments pursuant to any Loan Modification Agreement in accordance
with this Section 2.24 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

(e) Notwithstanding anything to the contrary, this Section 2.24 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders as of the Effective Date
that:

SECTION 3.01 Organization; Powers. The Borrower is (a) duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate power and authority to carry on its business
as now conducted and to execute, deliver and perform its obligations under each
Loan Document and, (c) is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except in the case
of clause (c) above where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02 Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by the Borrower and constitutes, and each
other Loan Document, when executed and delivered by the Borrower, will
constitute, a legal, valid and binding obligation of the Borrower, as the case
may be, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions will not
violate the Organizational Documents of the Borrower.

SECTION 3.04 [Reserved].

SECTION 3.05 [Reserved].

SECTION 3.06 [Reserved].

SECTION 3.07 Compliance with Organizational Documents. The Borrower is in
compliance with its Organizational Documents.

SECTION 3.08 Investment Company Status. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended from time to time.

SECTION 3.09 [Reserved].

SECTION 3.10 [Reserved].

SECTION 3.11 [Reserved].

SECTION 3.12 [Reserved].

 

-32-



--------------------------------------------------------------------------------

SECTION 3.13 [Reserved].

SECTION 3.14 Solvency. On the Effective Date, immediately after the consummation
of the Transactions to occur on the Effective Date, the Company and its
Subsidiaries are, on a consolidated basis after giving effect to the
Transactions, Solvent.

SECTION 3.15 [Reserved].

SECTION 3.16 Federal Reserve Regulations. The Borrower is not engaged and will
not engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Board of Governors), or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of the Loans will be used,
directly or indirectly, (x) to purchase or carry any margin stock or to
refinance any Indebtedness originally incurred for such purpose or (y) for any
purpose, in the case of each of clauses (x) and (y) that entails a violation
(including on the part of any Lender) of the provisions of Regulations U or X of
the Board of Governors.

SECTION 3.17 [Reserved].

SECTION 3.18 PATRIOT Act, OFAC and FCPA.

(a) The Borrower will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, for the purpose of funding
(i) any activities of or business with any Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions, or
(ii) any other transaction that will result in a violation by any Person
(including any Person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions.

(b) The Borrower will not use the proceeds of the Loans directly, or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”).

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of
(i) Simpson Thacher & Bartlett LLP, New York and Delaware counsel for the
Borrower and (ii) Skadden, Arps, Slate, Meagher & Flom, LLP, Massachusetts
counsel for the Borrower. The Borrower hereby requests such counsel to deliver
such opinions.

(c) The Administrative Agent shall have received a certificate of the Borrower,
dated the Effective Date, substantially in the form of Exhibit G with
appropriate insertions, executed by any Responsible Officer of the Borrower, and
including or attaching the documents referred to in paragraph (d) of this
Section.

 

-33-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a copy of (i) each
Organizational Document of the Borrower certified, to the extent applicable, as
of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of the Borrower executing
the Loan Documents, (iii) resolutions of the Board of Directors and/or similar
governing bodies of the Borrower approving and authorizing the execution,
delivery and performance of Loan Documents, certified as of the Effective Date
by its secretary, an assistant secretary or a Responsible Officer as being in
full force and effect without modification or amendment, and (iv) a good
standing certificate from the applicable Governmental Authority of the
Borrower’s jurisdiction of incorporation.

(e) The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Joint Bookrunners and the Borrower to be due
and payable on or prior to the Effective Date, including, to the extent invoiced
at least three Business Days prior to the Effective Date (except as otherwise
reasonably agreed by the Borrower), reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by the Borrower under any Loan
Document.

(f) The Collateral Requirement shall have been satisfied; provided that if,
notwithstanding the use by the Borrower of commercially reasonable efforts to
cause the Collateral Requirement to be satisfied on the Effective Date, the
requirements thereof (other than (a) the execution and delivery of the
Collateral Agreement by the Borrower, (b) creation of and perfection of security
interests in the Pledged VMware Shares and delivery of the Pledged VMware
Shares; provided that any such certificated Pledged VMware Shares shall only be
required to be delivered to the extent received by the Borrower after the
Borrower’s use of commercially reasonable efforts, and (c) delivery of Uniform
Commercial Code financing statements with respect to perfection of security
interests in the Pledged VMware Shares that may be perfected by the filing of a
financing statement under the Uniform Commercial Code) are not satisfied as of
the Effective Date, the satisfaction of such requirements shall not be a
condition to the availability of the initial Loans on the Effective Date (but
shall be required to be satisfied as promptly as practicable after the Effective
Date and in any event within 90 days after the Effective Date or such later date
as the Collateral Agent reasonably agrees to in writing).

(g) Since October 12, 2015, there shall not have been any event, development,
circumstance, change, effect or occurrence that, individually or in the
aggregate, has, or would reasonably be expected to have, a Material Adverse
Effect (as defined in the Acquisition Agreement).

(h) The Specified Representations shall be accurate in all material respects on
and as of the Effective Date.

(i) The Acquisition shall have been consummated, or substantially simultaneously
with the initial funding of Loans on the Effective Date, shall be consummated,
in all material respects in accordance with the Acquisition Documents (without
giving effect to any amendments, supplements, waivers or other modifications to
or of the Acquisition Documents that are materially adverse to the interests of
the Lenders or the Joint Bookrunners in their capacities as such, except to the
extent that the Joint Bookrunners have consented thereto).

(j) The Equity Financing shall have been made, or substantially simultaneously
with the initial Borrowings hereunder, shall be made.

(k) Substantially simultaneously with the initial Borrowing hereunder and the
consummation of the Acquisition, the Effective Date Refinancing shall be
consummated.

(l) The Administrative Agent shall have received a certificate from the chief
financial officer of the Company or the Borrower certifying that the Company and
its Subsidiaries on a consolidated basis after giving effect to the Transactions
are Solvent.

 

-34-



--------------------------------------------------------------------------------

(m) The Administrative Agent and the Joint Bookrunners shall have received all
documentation at least three Business Days prior to the Effective Date and other
information about the Borrower that shall have been reasonably requested in
writing at least 10 Business Days prior to the Effective Date and that the
Administrative Agent or the Joint Bookrunners have reasonably determined is
required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation Title III of the USA Patriot Act.

(n) The Administrative Agent shall have received the notice required by
Section 2.03.

ARTICLE V

[RESERVED]

ARTICLE VI

NEGATIVE COVENANTS

Until the Termination Date shall have occurred, the Borrower covenants and
agrees with the Lenders that:

SECTION 6.01 Asset Sales. The Borrower will not sell, transfer, lease, license,
assign or otherwise dispose of any of the Pledged VMware Shares owned by it
(each, a “Disposition”), unless such Disposition is for Fair Market Value, the
Borrower receives 100% of the consideration in the form of cash or Cash
Equivalents and the Borrower complies with Section 2.11(c).

SECTION 6.02 Negative Pledge. The Borrower will not create, incur, assume or
permit to exist any Lien on any of the Pledged VMware Shares except
(i) Permitted Encumbrances and (ii) any Lien ranking junior to the Liens on the
Collateral pursuant to the Collateral Agreement, subject to, in the case of
clause (ii), an intercreditor agreement reasonably acceptable to the
Administrative Agent.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable and in the currency required hereunder,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable and in the currency required hereunder, and such failure shall continue
unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by the Borrower in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made, and such incorrect
representation or warranty (if curable, including by a restatement of any
relevant financial statements) shall remain incorrect for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VI;

 

-35-



--------------------------------------------------------------------------------

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from an Administrative
Agent to the Borrower;

(f) the Borrower, the Company or Dell International shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), (ii) termination events or
similar events occurring under any swap agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event) or (iii) any breach or default that is (I) remedied by the
Borrower, the Company or Dell International or (II) waived (including in the
form of amendment) by the required holders of the applicable item of
Indebtedness, in either case, prior to the acceleration of Loans and Commitments
pursuant to this Article VII;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of the Borrower, the Company or Dell International, or
its debts, or of a material part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for the Borrower, the Company or
Dell International or for a material part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed or unstayed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Borrower, the Company or Dell International shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, court
protection, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Section, (iii) apply for or consent to the appointment of a receiver,
trustee, examiner, custodian, sequestrator, conservator or similar official for
the Borrower, the Company or Dell International or for a material part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;

(j) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $750,000,000 (to the extent not covered by insurance or
indemnities as to which the applicable insurance company or third party has not
denied its obligation) shall be rendered against the Borrower, the Company or
Dell International, or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any judgment creditor shall legally attach or levy
upon assets of the Borrower that are material to the businesses and operations
of the Borrower, the Company or Dell International and their respective
Subsidiaries, taken as a whole, to enforce any such judgment;

(k) (i) an ERISA Event (as defined in the Credit Facilities Credit Agreement as
in effect on the date hereof) occurs that has resulted or could reasonably be
expected to result in liability of any Loan Party (as defined in the Credit
Facilities Credit Agreement as in effect on the date hereof) under Title IV of
ERISA (as defined in the Credit Facilities Credit Agreement as in effect on the
date hereof) in an aggregate amount that could reasonably be expected to result
in a Material Adverse Effect, or (ii) any Loan Party (as defined in the Credit
Facilities Credit Agreement as in effect on the date hereof) or any ERISA
Affiliate (as defined in the Credit Facilities Credit Agreement as in effect on
the date hereof) fails to pay when due, after

 

-36-



--------------------------------------------------------------------------------

the expiration of any applicable grace period, any installment payment with
respect to its Withdrawal Liability (as defined in the Credit Facilities Credit
Agreement as in effect on the date hereof) under Section 4201 of ERISA (as
defined in the Credit Facilities Credit Agreement as in effect on the date
hereof) under a Multiemployer Plan (as defined in the Credit Facilities Credit
Agreement as in effect on the date hereof) in an aggregate amount that could
reasonably be expected to result in a Material Adverse Effect;

(l) to the extent unremedied for a period of 10 Business Days (in respect of a
default under clause (x) only), any Lien purported to be created under the
Collateral Agreement (x) shall cease to be, or (y) shall be asserted by the
Borrower not to be, a valid and perfected Lien on any material portion of the
Collateral, except (i) as a result of the sale or other disposition of the
applicable Collateral to a Person that is not the Borrower in a transaction
permitted under this Agreement so long as the Borrower complies with
Section 2.11(c), (ii) as a result of the Collateral Agent’s failure to
(A) maintain possession of any promissory notes or other instruments delivered
to it under the Collateral Agreement or (B) file Uniform Commercial Code
continuation statements, or (iii) as a result of acts or omissions of the
Collateral Agent, the Administrative Agent or any Lender;

(m) any material provision of any Loan Document shall for any reason be asserted
by the Borrower not to be a legal, valid and binding obligation of the Borrower
thereto other than as expressly permitted hereunder or thereunder; or

(n) a Borrower Change in Control or a Change in Control shall occur:

then, and in every such event (other than an event with respect to the Borrower,
the Company or Dell International described in paragraph (h) or (i) of this
Section), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
paragraph (h) or (i) of this Section, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

SECTION 7.02 [Reserved].

SECTION 7.03 Application of Proceeds. After the exercise of remedies provided
for in Section 7.01, any amounts received on account of the Loan Document
Obligations shall be applied by the Collateral Agent in accordance with
Section 4.02 of the Collateral Agreement.

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Each of the Lenders hereby irrevocably appoints JPMorgan Chase Bank, N.A. to
serve as the Administrative Agent under the Loan Documents and authorizes the
Administrative Agent to take such actions and exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. In
furtherance of the foregoing, each Lender hereby appoints and authorizes the
Collateral Agent to act as the agent of such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Borrower to secure any of the Loan Document Obligations, together with such
powers and discretion as are reasonably incidental hereto, and acknowledges that
the Collateral Agent is the beneficiary of the parallel debt referred to in the
Collateral Agreement and the Collateral Agent will accept the parallel debt
arrangements reflected in the Collateral Agreement on its behalf and will enter
into the Collateral Agreement as pledgee in its own name. In this connection,
the Collateral Agent (and

 

-37-



--------------------------------------------------------------------------------

any sub-agents appointed by the Collateral Agent pursuant hereto for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Agreement, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article VIII as though the Collateral Agent (and any such
sub-agents) were an “Agent” under the Loan Documents, as if set forth in full
herein with respect thereto.

Each Person serving as the Administrative Agent or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent or the Collateral Agent, and such Person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.

Neither the Administrative Agent nor the Collateral Agent shall have any duties
or obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) neither the Administrative Agent
nor the Collateral Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,
(b) neither the Administrative Agent nor the Collateral Agent shall have any
duty to take any discretionary action or to exercise any discretionary power,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent or the Collateral Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in the Loan Documents); provided that neither the Administrative Agent
nor the Collateral Agent shall be required to take any action that, in its
opinion, may expose the Administrative Agent or the Collateral Agent to
liability or that is contrary to any Loan Document or applicable law, and
(c) except as expressly set forth in the Loan Documents, neither the
Administrative Agent nor the Collateral Agent shall have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
Holdings, the Company, the Borrower, any other Subsidiary or any other Affiliate
of any of the foregoing that is communicated to or obtained by the Person
serving as the Administrative Agent, the Collateral Agent or any of their
respective Affiliates in any capacity. Neither the Administrative Agent nor the
Collateral Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
or the Collateral Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge of any Default unless and
until written notice thereof is given to the Administrative Agent or the
Collateral Agent by Holdings, the Company, the Borrower, a Lender and neither
the Administrative Agent nor the Collateral Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or the
Collateral Agent or satisfaction of any condition that expressly refers to the
matters described therein being acceptable or satisfactory to the Administrative
Agent or the Collateral Agent, or (vi) the value or the sufficiency of any
Collateral or creation, perfection or priority of any Lien purported to be
created by the Collateral Agreement.

Any assignor of a Loan or seller of a participation hereunder shall be entitled
to rely conclusively on a representation of the assignee Lender or Participant
in the relevant Assignment and Assumption or participation agreement, as
applicable, that such assignee or purchaser is an Eligible Assignee. No Agent
shall be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions hereof relating
to Disqualified Lenders. Without limiting the generality of the foregoing, no
Agent shall (x) be obligated to ascertain, monitor or inquire as to whether any
Lender or Participant or prospective Lender or Participant is a Disqualified
Lender or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information
to, any Disqualified Lender.

 

-38-



--------------------------------------------------------------------------------

The Administrative Agent and Collateral Agent shall be entitled to rely, and
shall not incur any liability for relying, upon any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person (including, if applicable, a
Responsible Officer or Financial Officer of such Person). The Administrative
Agent and Collateral Agent also may rely, and shall not incur any liability for
relying, upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person (including, if applicable, a Financial Officer
or a Responsible Officer of such Person). The Administrative Agent and
Collateral Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent and Collateral Agent may perform any of and all their
duties and exercise their rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent or the Collateral Agent. The Administrative Agent and
Collateral Agent and any such sub-agent may perform any of and all their duties
and exercise their rights and powers through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and Collateral Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent and Collateral Agent.

Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent, as applicable, as provided in this paragraph, the
Administrative Agent or Collateral Agent may resign upon 30 days’ notice to the
applicable Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the Borrower’s
consent (unless an Event of Default under Section 7.01(a), (b), (h) or (i) has
occurred and is continuing), to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent or Collateral Agent, as applicable, gives
notice of its resignation, then such retiring Administrative Agent or Collateral
Agent may (but shall not be obligated to) on behalf of the Lenders, appoint a
successor Administrative Agent or Collateral Agent, which shall be an Approved
Bank with an office in New York, New York, or an Affiliate of any such Approved
Bank (the date upon which the retiring Administrative Agent or Collateral Agent
is replaced, the “Resignation Effective Date”).

If a Person serving as Administrative Agent is a Defaulting Lender, the Required
Lenders and the Borrower may, to the extent permitted by applicable law, by
notice in writing to such Person remove such Person as the Administrative Agent
and, with the consent of the Borrower, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent or Collateral
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except (i) that in the case of any collateral security
held by the Administrative Agent or Collateral Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent or
Collateral Agent shall continue to hold such collateral security until such time
as a successor Administrative Agent or Collateral Agent is appointed and
(ii) with respect to any outstanding payment obligations) and (2) except for any
indemnity payments or other amounts then owed to such retiring or removed
Administrative Agent or Collateral Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent or
Collateral Agent shall instead be made by or to each Lender directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
or Collateral Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent or
Collateral Agent (other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent or Collateral Agent as of
the Resignation Effective Date or the Removal Effective Date, as applicable),
and the retiring or removed Administrative Agent or Collateral Agent shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents

 

-39-



--------------------------------------------------------------------------------

as set forth in this Article VIII. The fees payable by the Borrower to a
successor Administrative Agent or Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s or Collateral
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent or Collateral Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring or removed
Administrative Agent or Collateral Agent was acting as Administrative Agent or
Collateral Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Joint Bookrunner or any other Lender, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Joint Bookrunner or any other Lender, or any of the Related Parties of any of
the foregoing, and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption, Refinancing Amendment or Loan Modification Agreement pursuant to
which it shall become a Lender hereunder, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.

No Lender shall have any right individually to realize upon any of the
Collateral, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent and
Collateral Agent on behalf of the Lenders in accordance with the terms thereof.
In the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Administrative
Agent or any Lender may be the purchaser of any or all of such Collateral at any
such sale or other disposition, and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Loan Document Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Lenders at such sale or other disposition.
Each Lender, whether or not a party hereto, will be deemed, by its acceptance of
the benefits of the Collateral, to have agreed to the foregoing provisions.

Notwithstanding anything herein to the contrary, neither any Joint Bookrunner
nor any Person named on the cover page of this Agreement as a Lead Arranger
shall have any duties or obligations under this Agreement or any other Loan
Document (except in its capacity, as applicable, as a Lender), but all such
Persons shall have the benefit of the indemnities provided for hereunder,
including under Section 9.03, fully as if named as an indemnitee or indemnified
person therein and irrespective of whether the indemnified losses, claims,
damages, liabilities and/or related expenses arise out of, in connection with or
as a result of matters arising prior to, on or after the effective date of any
Loan Document.

To the extent required by any applicable Requirements of Law, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. Without limiting or expanding the provisions of
Section 2.17, each Lender shall, and does hereby, indemnify the Administrative
Agent against, and shall make payable in respect thereof within 30 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the U.S. Internal Revenue Service or any other
Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set

 

-40-



--------------------------------------------------------------------------------

off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this paragraph. The agreements in this paragraph shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other obligations under any Loan Document.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, e-mail or other electronic transmission, as follows:

(a) [Reserved]

(b) If to the Borrower,[                        ]

(c) If to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
[                        ]

(d) [Reserved]

(e) [Reserved]

(f) [Reserved]; and

(g) if to any other Lender, to it at its address (or fax number or email
address) set forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax or other electronic
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

The Borrower may change its address, email or facsimile number for notices and
other communications hereunder by notice to the Administrative Agent, the
Administrative Agent may change its address, email or facsimile number for
notices and other communications hereunder by notice to the Borrower and the
Lenders may change their address, email or facsimile number for notices and
other communications hereunder by notice to the Administrative Agent. Notices
and other communications to the Lenders hereunder may also be delivered or
furnished by electronic transmission (including email and Internet or intranet
websites) pursuant to procedures reasonably approved by the Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
transmission.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by either Administrative Agent, the Collateral Agent, or
any Lender in exercising any right or power under any Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective

 

-41-



--------------------------------------------------------------------------------

unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, the Collateral Agent, or any
Lender may have had notice or knowledge of such Default at the time. No notice
or demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.

(b) Except as expressly provided herein, neither any Loan Document nor any
provision thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent (to the extent that such waiver, amendment or
modification does not affect the rights, duties, privileges or obligations of
the Administrative Agent under this Agreement, the Administrative Agent shall
execute such waiver, amendment or other modification to the extent approved by
the Required Lenders) and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Borrower, in each case with the consent of the
Required Lenders, provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that a waiver of any Default, Event of Default, mandatory prepayment
or mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender), (ii) reduce the principal amount of
any Loan (it being understood that a waiver of any Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute a reduction or forgiveness in principal) or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly and adversely affected thereby, provided that
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay default interest pursuant to Section 2.13(c),
(iii) postpone the maturity of any Loan (it being understood that a waiver of
any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute an extension of any maturity date), or the
date of any scheduled amortization payment of the principal amount of any Loan,
as applicable, under the applicable Refinancing Amendment or Loan Modification
Agreement or any date for the payment of any interest or fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly and adversely affected thereby), (iv) change any of the
provisions of this Section without the written consent of each Lender directly
and adversely affected thereby, provided that any such change which is in favor
of a Class of Lenders holding Loans maturing after the maturity of other Classes
of Lenders (and only takes effect after the maturity of such other Classes of
Loans or Commitments) will require the written consent of the Required Lenders
with respect to each Class directly and adversely affected thereby, (v) lower
the percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) [Reserved], (vii) release all or substantially all the Collateral
from the Liens of the Collateral Agreement, without the written consent of each
Lender (other than a Defaulting Lender) (except as expressly provided in the
Loan Documents) or (viii) change the currency in which any Loan is denominated,
without the written consent of each Lender directly affected thereby; provided,
further, that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Collateral Agent, without
the prior written consent of the Administrative Agent or the Collateral Agent,
as the case may be, including, without limitation, any amendment of this Section
(B) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, mistake, error, defect or inconsistency
and (C) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of Lenders holding Loans
or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into solely by the Borrower, the Administrative Agent and the
requisite percentage in interest of the affected Class of Lenders stating that
it would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time. Notwithstanding
the foregoing, (a) this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders on substantially the same basis as the Lenders prior to
such inclusion, (b) this Agreement and other Loan Documents may be amended

 

-42-



--------------------------------------------------------------------------------

or supplemented by an agreement or agreements in writing entered into by the
Administrative Agent and the Borrower, without the need to obtain the consent of
any Lender, to include “parallel debt” or similar provisions, and any
authorizations or granting of powers by the Lenders and the other Secured
Parties in favor of the Collateral Agent, in each case required to create in
favor of the Collateral Agent any security interest contemplated to be created
under this Agreement, or to perfect any such security interest, where the
Administrative Agent shall have been advised by its counsel that such provisions
are necessary or advisable under local law for such purpose (with the Borrower
hereby agreeing to, and to cause its subsidiaries to, enter into any such
agreement or agreements upon reasonable request of the Administrative Agent
promptly upon such request) and (c) upon notice thereof by the Borrower to the
Administrative Agent with respect to the inclusion of any previously absent
financial maintenance covenant, this Agreement shall be amended by an agreement
in writing entered into by the Borrower and the Administrative Agent without the
need to obtain the consent of any Lender to include such covenant on the date of
the incurrence of the applicable Indebtedness to the extent required by the
terms of such definition or section.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), then, so long as any Lender that is
acting as the Administrative Agent is not a Non-Consenting Lender, the Borrower
may, at its sole expense and effort, upon notice to such Non-Consenting Lender
and the Administrative Agent, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment),
provided that (a) the Borrower shall have received the prior written consent of
the Administrative Agent to the extent such consent would be required under
Section 9.04(b) for an assignment of Loans or Commitments, as applicable, which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts, payable to
it hereunder from the Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (c) unless waived, the Borrower or such Eligible Assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b)(ii).

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, Loans of any Lender that is at the time a Defaulting Lender shall
not have any voting or approval rights under the Loan Documents and shall be
excluded in determining whether all Lenders (or all Lenders of a Class), all
affected Lenders (or all affected Lenders of a Class) or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to this Section 9.02); provided that (i) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (ii) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

(e) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender (other than an Affiliated Debt Fund) hereby
agrees that, if a proceeding under the United States Bankruptcy Code or any
other Federal, state or foreign bankruptcy, insolvency, receivership or similar
law shall be commenced by or against the Borrower at a time when such Lender is
an Affiliated Lender, such Affiliated Lender irrevocably authorizes and empowers
the Administrative Agent to vote on behalf of such Affiliated Lender with
respect to the Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Loan Document
Obligations held by such Affiliated Lender in a manner that is less favorable in
any material respect to such Affiliated Lender than the proposed treatment of
similar Loan Document Obligations held by Lenders that are not Affiliates of the
Borrower.

 

-43-



--------------------------------------------------------------------------------

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay, if the Effective Date occurs, (i) all reasonable and
documented or invoiced out of pocket expenses incurred by the Administrative
Agent, the Collateral Agent and their Affiliates (without duplication),
including the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel LLP and to the extent reasonably determined by the Administrative Agent
to be necessary one local counsel in each applicable jurisdiction or otherwise
retained with the Borrower’s consent, in each case for the Administrative Agent
and the Collateral Agent, and to the extent retained with the Borrower’s
consent, consultants, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
and (ii) all reasonable and documented or invoiced out-of-pocket expenses
incurred by the Administrative Agent and the Collateral Agent and any Lender,
including the fees, charges and disbursements of counsel for the Administrative
Agent and the Collateral Agent and the Lenders, in connection with the
enforcement or protection of their respective rights in connection with the Loan
Documents, including their respective rights under this Section, or in
connection with the Loans made hereunder including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans; provided that such counsel shall be limited to one lead counsel
and one local counsel in each applicable jurisdiction and, in the case of a
conflict of interest, one additional counsel per affected party.

(b) The Borrower shall indemnify each Agent, each Lender and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonable and documented or invoiced out-of-pocket
fees and expenses of one counsel and one local counsel in each applicable
jurisdiction (and, in the case of a conflict of interest, where the Indemnitee
affected by such conflict notifies the Borrower of the existence of such
conflict and thereafter retains its own counsel, one additional counsel) for all
Indemnitees (which may include a single special counsel acting in multiple
jurisdictions), incurred by or asserted against any Indemnitee by any third
party or by the Borrower arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any other agreement or
instrument contemplated thereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated thereby, (ii) any Loan or
the use of the proceeds therefrom, (iii) to the extent in any way arising from
or relating to any of the foregoing, any actual or alleged presence or Release
of Hazardous Materials on, at or from any property currently or formerly owned
or operated by Holdings, the Company, the Borrower or any Subsidiary, or any
other Environmental Liability or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Holdings or any Subsidiary and regardless of whether any Indemnitee
is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final, non-appealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of, or a material breach of the Loan
Documents by, such Indemnitee or its Related Parties or (ii) result from any
dispute between and among indemnified persons that does not involve an act or
omission by the Borrower except that each Agent, the Lead Arrangers and the
Joint Bookrunners shall be indemnified in their capacities as such to the extent
that none of the exceptions set forth in clause (i) applies to such Person at
such time.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Collateral Agent, under paragraph
(a) or (b) of this Section, and without limiting the Borrower’s obligation to do
so, each Lender severally agrees to pay to the Administrative Agent or the
Collateral Agent, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the
Collateral Agent, in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the aggregate
outstanding Loans at the time. The obligations of the Lenders under this
paragraph (c) are subject to the last sentence of Section 2.02(a) (which shall
apply mutatis mutandis to the Lenders’ obligations under this paragraph (c)).

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet),

 

-44-



--------------------------------------------------------------------------------

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such damages are determined by a court of competent jurisdiction
by final, non-appealable judgment to have resulted from the gross negligence or
willful misconduct of, or a breach of the Loan Documents by, such Indemnitee or
its Related Parties, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated thereby, the Transactions, any Loan or the
use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10
Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Persons who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraphs (b)(ii) and (g) below,
any Lender may assign to one or more Eligible Assignees (provided that for the
purposes of this provision, Disqualified Lenders shall be deemed to be Eligible
Assignees unless a list of Disqualified Lenders has been made available to all
Lenders by the Borrower) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent of (A) the Borrower (such
consent (except with respect to assignments to competitors of the Borrower) not
to be unreasonably withheld or delayed), provided that no consent of the
Borrower shall be required for an assignment (1) by a Lender to any Lender or an
Affiliate of any Lender, (2) by a Lender to an Approved Fund or (3) if an Event
of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, by a Lender to any other assignee; and provided, further, that the
Borrower shall have the right to withhold its consent to any assignment if, in
order for such assignment to comply with applicable law, the Borrower would be
required to obtain the consent of, or make any filing or registration with, any
Governmental Authority and (B) the Administrative Agent (such consent not to be
unreasonably withheld or delayed), provided that no consent of the
Administrative Agent shall be required for an assignment of a Loan to a Lender,
an Affiliate of a Lender or an Approved Fund or to the Borrower or any Affiliate
thereof.

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000, unless the Borrower
and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed), provided that no such consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (h) or
(i) has occurred and is continuing, (B) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this subclause (B) shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans,
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (which shall include a
representation by the assignee that it meets all the requirements to be an
Eligible Assignee), together (unless waived by the Administrative Agent) with a
processing and recordation fee of $3,500, provided that assignments made

 

-45-



--------------------------------------------------------------------------------

pursuant to Section 2.19(b) or Section 9.02(c) shall not require the signature
of the assigning Lender to become effective; provided further that such
recordation fee shall not be payable in the case of assignments by any Affiliate
of the Joint Bookrunners and (D) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent any tax forms required by
Section 2.17(e) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(c)(i) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it, each Affiliated Lender Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal and interest amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliated Lender, nor shall the Administrative Agent be
obligated to monitor the aggregate amount of the Loans held by Affiliated
Lenders.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (b).

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other Persons
(other than to a Person that is not an Eligible Assignee; provided that for the
purposes of this provision, Disqualified Lenders shall be deemed to be Eligible
Assignees unless a list of Disqualified Lenders has been made available to all
Lenders by the Borrower) (a “Participant”), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely

 

-46-



--------------------------------------------------------------------------------

responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents, provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
directly and adversely affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of (and subject to the obligations and limitations of) Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18(b) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior consent (not to be unreasonably withheld or delayed).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”), provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary in connection with a Tax audit or other proceeding to
establish that such Commitment, Loan, or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive (absent manifest error), and
each Person whose name is recorded in the Participant Register pursuant to the
terms hereof shall be treated as a Participant for all purposes of this
Agreement, notwithstanding notice to the contrary.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other central bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and the
Administrative Agent) providing liquidity or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.

 

-47-



--------------------------------------------------------------------------------

(f) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to the Affiliated Lenders, subject to the
following limitations:

(1) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of Borrowings, notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;
provided, however, that the foregoing provisions of this clause will not apply
to the Affiliated Debt Funds;

(2) for purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 9.02), or, subject to
Section 9.02(d), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect such Affiliated Lender in any
material respect as compared to other Lenders, Affiliated Lenders will be deemed
to have voted in the same proportion as the Lenders that are not Affiliated
Lenders voting on such matter; and each Affiliated Lender hereby acknowledges,
agrees and consents that if, for any reason, its vote to accept or reject any
plan pursuant to the U.S. Bankruptcy Code is not deemed to have been so voted,
then such vote will be (x) deemed not to be in good faith and (y) “designated”
pursuant to Section 1126(e) of the U.S. Bankruptcy Code such that the vote is
not counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the U.S. Bankruptcy Code;
provided that Affiliated Debt Funds will not be subject to such voting
limitations and will be entitled to vote as any other Lender;

(3) the aggregate principal amount of Loans purchased by assignment pursuant to
this Section 9.04 and held at any one time by Affiliated Lenders (other than
Affiliated Debt Funds) may not exceed 30% of the outstanding principal amount of
all Loans calculated at the time such Loans are purchased (such percentage, the
“Affiliated Lender Cap”); provided that to the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Loans
held by Affiliated Lenders exceeding the Affiliated Lender Cap, the assignment
of such excess amount will be void ab initio;

(4) [Reserved]; and

(5) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit B hereto (an “Affiliated Lender
Assignment and Assumption”); provided that each Affiliated Lender agrees to
notify the Administrative Agent and the Borrower promptly (and in any event
within 10 Business Days) if it acquires any Person who is also a Lender, and
each Lender agrees to notify the Administrative Agent and the Borrower promptly
(and in any event within 10 Business Days) if it becomes an Affiliated Lender.

Notwithstanding anything in Section 9.02 or the definition of “Required Lenders”
to the contrary, for purposes of determining whether the Required Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by the Borrower therefrom, (ii) otherwise acted on any matter related
to any Loan Document, or (iii) directed or required the Administrative Agent,
the Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, the aggregate
amount of Loans held by any Affiliated Debt Funds shall be deemed to be not
outstanding to the extent in excess of 49.9% of the amount required for all
purposes of calculating whether the Required Lenders have taken any actions.

Each Affiliated Lender by its acquisition of any Loans outstanding hereunder
will be deemed to have waived any right it may otherwise have had to bring any
action in connection with such Loans against the Administrative Agent, in its
capacity as such, and will be deemed to have acknowledged and agreed that the
Administrative Agent shall not have any liability for any losses suffered by any
Person as a result of any purported assignment to or from an Affiliated Lender.

 

-48-



--------------------------------------------------------------------------------

(g) Assignments of Loans to any Purchasing Borrower Party shall be permitted
through open market purchases and/or “Dutch auctions”, so long as any offer to
purchase or take by assignment (other than through open market purchases) by
such Purchasing Borrower Party shall have been made to all Lenders, so long as
(i) no Event of Default has occurred and is continuing and (ii) the Loans
purchased are immediately cancelled.

(h) Upon any contribution of Loans to the Borrower and upon any purchase of
Loans by a Purchasing Borrower Party, (A) the aggregate principal amount
(calculated on the face amount thereof) of such Loans shall automatically be
cancelled and retired by the Borrower on the date of such contribution or
purchase (and, if requested by the Administrative Agent, with respect to a
contribution of Loans, any applicable contributing Lender shall execute and
deliver to the Administrative Agent an Assignment and Assumption, or such other
form as may be reasonably requested by the Administrative Agent, in respect
thereof pursuant to which the respective Lender assigns its interest in such
Loans to the Borrower for immediate cancellation) and (B) the Administrative
Agent shall record such cancellation or retirement in the Register.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent and the Collateral Agent or the syndication of the
Loans and Commitments constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default under Section 7.01(a), (b),
(h) or (i) shall have occurred and be continuing, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender to or for
the credit or the account of the Borrower against any of and all the obligations
of the Borrower then due and owing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such Indebtedness. The applicable Lender shall notify the Borrower and the
Administrative Agent of such setoff and application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.

 

-49-



--------------------------------------------------------------------------------

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that any
Agent or any Lender may otherwise have to bring any action or proceeding
relating to any Loan Document against the Borrower or its respective properties
in the courts of any jurisdiction.

(c) Each of parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality.

(a) Each of the Administrative Agent, the Collateral Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to their and their Affiliates’
directors, officers, employees, trustees and agents, including accountants,
legal counsel and other agents and advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and any failure of such Persons to comply with this Section 9.12 shall
constitute a breach of this Section 9.12 by the Administrative Agent, the
Collateral Agent, or the relevant Lender, as applicable), (b) (x) to the extent
requested by any regulatory authority, required by applicable law or by any
subpoena or similar legal process or (y) necessary in connection with the
exercise

 

-50-



--------------------------------------------------------------------------------

of remedies; provided that, (i) in each case, unless specifically prohibited by
applicable law or court order, each Lender and the Administrative Agent shall
notify the Borrower of any request by any governmental agency or representative
thereof (other than any such request in connection with an examination of the
financial condition of such Lender by such governmental agency or other routine
examinations of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information and (ii) in
the case of clause (y) only, each Lender and the Administrative Agent shall use
its reasonable best efforts to ensure that such Information is kept confidential
in connection with the exercise of such remedies, and provided, further, that in
no event shall any Lender or the Administrative Agent be obligated or required
to return any materials furnished by Holdings, the Company, the Borrower or any
of their Subsidiaries, (c) to any other party to this Agreement, (d) subject to
an agreement containing confidentiality undertakings substantially similar to
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (e) with the consent of the Company, in the case of Information
provided by Holdings, the Company, the Borrower or any other Subsidiary, (f) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Collateral Agent, or any Lender on a non-confidential
basis from a source other than Holdings, the Company or the Borrower or (g) to
any ratings agency or the CUSIP Service Bureau on a confidential basis. In
addition, the Administrative Agent, the Collateral Agent and the Lenders may
disclose the existence of this Agreement and publicly available information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments and the Borrowings hereunder. For the purposes
of this Section, “Information” means all information received from Holdings, the
Company or the Borrower relating to Holdings, the Company, the Borrower, any
Subsidiary or their business, other than any such information that is available
to the Administrative Agent, the Collateral Agent or any Lender on a
non-confidential basis prior to disclosure by Holdings, the Company or the
Borrower. Notwithstanding the foregoing, any Lender may provide the list of
Disqualified Lenders to any potential assignee or participant on a confidential
basis for the purpose of verifying whether such Person is a Disqualified Lender.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.13 USA Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of Title III of the USA Patriot Act, it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Title III of the USA Patriot Act.

 

-51-



--------------------------------------------------------------------------------

SECTION 9.14 [Reserved].

SECTION 9.15 Release of Liens. Upon (i) any sale or other transfer by the
Borrower of any Collateral in a transaction permitted under Section 6.01
(without limiting obligations of the Borrower to comply with Section 2.11(e)) or
(ii) the effectiveness of any written consent to the release of the security
interest created under the Collateral Agreement in any Collateral pursuant to
Section 9.02, the security interests in such Collateral created by the
Collateral Agreement shall be automatically released. Upon the occurrence of the
Termination Date, all obligations under the Loan Documents and all security
interests created by the Collateral Agreement shall be automatically released.
In connection with any termination or release pursuant to this Section, the
Administrative Agent shall execute and deliver to the Borrower, at the
Borrower’s expense, all documents that the Borrower shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by either
Administrative Agent.

SECTION 9.16 No Fiduciary Relationship. The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, its Subsidiaries and their Affiliates, on the one hand, and the
Agents, the Lenders and their respective Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Agents, the Lenders or their respective
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

SECTION 9.17 Effectiveness of the Mergers. The Target shall have no rights or
obligations hereunder until the consummation of the Acquisition and the Merger,
and any representations and warranties of the Target hereunder shall not become
effective until such time. Upon consummation of the Acquisition, the Target
shall succeed to all the rights and obligations of Merger Sub under this
Agreement and the other Loan Documents to which it is a party and all
representations and warranties of the Target shall become effective as of the
date hereof, without any further action by any Person.

SECTION 9.18 [Reserved].

SECTION 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-52-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

UNIVERSAL ACQUISITION CO. By:   /s/ Janet B. Wright   Name: Janet B. Wright  
Title:   Vice President and Assistant Secretary

[Dell – Margin Bridge Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby confirms that, as the result of the merger of Universal
Acquisition Co. with the undersigned, it hereby assumes all of the rights and
obligations of Universal Acquisition Co. under this Agreement (in furtherance
of, and not in lieu of, any assumption or deemed assumption as a matter of law)
and hereby is joined to this Agreement as a Borrower.

 

EMC CORPORATION

By:   /s/ Janet B. Wright   Name: Janet B. Wright   Title:   Senior Vice
President and Assistant Secretary

[Dell – Margin Bridge Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:   /s/ Judith E. Smith  
Name: Judith E. Smith   Title:   Authorized Signatory By:   /s/ D. Andrew
Maletta   Name: D. Andrew Maletta   Title:   Authorized Signatory

[Dell – Margin Bridge Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent, By:   /s/ Bruce S. Borden   Name:
Bruce S. Borden   Title:   Executive Director

[Dell – Margin Bridge Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as a Lender By:   /s/ Bruce S. Borden   Name: Bruce S. Borden   Title:  
Executive Director

[Dell – Margin Bridge Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as a Lender By:   /s/ David H. Strickert   Name: David H. Strickert   Title:  
Managing Director

[Dell – Margin Bridge Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Craig J. Malloy   Name: Craig J. Malloy
  Title:   Director

[Dell – Margin Bridge Credit Agreement]



--------------------------------------------------------------------------------

Citicorp North America, Inc.,
as a Lender By:   /s/ James M. Walsh   Name: James M. Walsh   Title:   Managing
Director & Vice President

[Dell – Margin Bridge Credit Agreement]



--------------------------------------------------------------------------------

Goldman Sachs Lending Partners LLC,

as Lender

By:   /s/ Charles D. Johnston   Name: Charles D. Johnston   Title:   Authorized
Signatory

[Dell – Margin Bridge Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as a Lender By:   /s/ Anca Trifan  
Name: Anca Trifan   Title:   Managing Director By:   /s/ Peter Cucchiara   Name:
Peter Cucchiara   Title:   Vice President

[Dell – Margin Bridge Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:   /s/ Christian Gutierrez   Name: Christian Gutierrez   Title:   Authorized
Signatory

[Dell – Margin Bridge Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

Margin Bridge Commitments

 

Lender

   Commitment Amount  

Credit Suisse AG, Cayman Islands Branch

   $ 400,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 356,250,000.00   

Bank of America, N.A.

   $ 356,250,000.00   

Barclays Bank PLC

   $ 356,250,000.00   

Citicorp North America, Inc.

   $ 356,250,000.00   

Goldman Sachs Lending Partners LLC

   $ 356,250,000.00   

Deutsche Bank AG, Cayman Islands Branch

   $ 175,000,000.00   

Royal Bank of Canada

   $ 143,750,000.00      

 

 

 

Total

   $ 2,500,000,000.00      

 

 

 